Citation Nr: 0922538	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-17 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased initial rating for chronic 
fatigue syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial increased rating for anterior 
cruciate ligament tear, left knee, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased initial rating for medial and 
lateral meniscal tears, left knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an initial compensable rating for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to October 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The issues of increased initial ratings for PTSD, chronic 
fatigue syndrome, anterior cruciate ligament tear, left knee, 
and medial and lateral meniscal tears, left knee, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's bilateral flat foot disability is manifested by 
pain, stiffness, swelling and fatigue while standing for 
prolonged period and poor balance.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
flat feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5276 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

Diagnostic Code (DC) 5276 governs the criteria for rating pes 
planus.  A noncompensable rating is assigned for mild pes 
planus with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is available for moderate 
acquired bilateral pes planus characterized by weight-bearing 
line over, or medial to, the great toe; inward bowing of the 
tendo-achillies; and pain on manipulation and use of the 
feet.  A 30 percent rating is available for severe acquired 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is available 
for pronounced, acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo-achillies 
on manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
Veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran is seeking an increased initial rating for his 
service-connected bilateral flat feet disability, which is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.

In a March 2005 rating decision, the RO granted the Veteran 
service connection and a noncompensable evaluation for his 
bilateral flat foot disability.  This was based on evidence 
from a November 2004 VA podiatry examination during which the 
Veteran reported that his feet had never bothered him, and 
that he did not wear any special shoes or insoles.  The 
examiner noted that range of motion of the pedal joints 
through metatarsophalangeal joint was within normal limits, 
with some hypermobility in the first ray bilaterally, and 
that there was noted pes planus on stance bilaterally.  There 
was no pain in either foot during range of motion of joints 
or ambulation.  The Veteran was diagnosed with pes planus.

In his March 2005 notice of disagreement, the Veteran claimed 
that the symptoms from his bilateral flat foot condition gave 
him daily pain and discomfort, consistent with a 10 percent 
evaluation under Diagnostic Code 5276.

The Veteran was afforded another VA examination in July 2005.  
At that time, the Veteran reported fatigue at rest and pain, 
weakness, stiffness, swelling and fatigue while standing or 
walking.  He also claimed to have poor balance as a result of 
his condition.  On objective examination, there was no 
tenderness, weakness, edema, atrophy or disturbed circulation 
in the right or left foot, and pes planus was not present.  
The examiner also noted that the Veteran did not have any 
limitation with standing or walking, and that he did not 
require any type of support with his shoes.  The examiner 
indicated that there was no diagnosis to be given for the 
Veteran's feet because there was no pathology present.

The Veteran was afforded his most current VA examination in 
October 2006.  At that time, he reported sharp pain in both 
feet several times per week, precipitated by being on his 
feet for a prolonged period of time.  The examiner noted that 
the Veteran had been given inserts for his condition and that 
they had improved the Veteran's symptoms such that they were 
overshadowed by aches elsewhere in his body.  The examiner's 
diagnosis was pes planus and he noted that there was no 
significant effect on the Veteran's usual occupation as a 
result of his disability.

A review of the medical evidence reveals that the Veteran's 
pes planus disability does not met the criteria for a 
compensable rating.  The medical records including VA 
examinations dated in July 2005 and October 2006, as well as 
VA outpatient records show that the Veteran has complained of 
pain in the feet, but they do not contain any evidence of 
weight-bearing line over, or medial to, the great toe or 
inward bowing of the tendo-achillies.  Rather, the evidence 
has consistently shown the Veteran to have nothing more than 
mild pes planus, relieved by built-up shoe or arch support.

Accordingly, the Board finds that the Veteran does not meet 
the criteria for an initial compensable rating for his 
bilateral pes planus.

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the Veteran's service- 
connected bilateral flat feet disability.  But, as discussed 
above, the presence of findings meeting the schedular 
criteria for an initial increased rating has not been shown.  
In addition, it has not been shown that the service- 
connected bilateral flat feet disability, alone, has required 
frequent periods of hospitalization or produced marked 
interference with the Veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
Veteran's bilateral flat feet disability  is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in November 2004, prior to the 
initial adjudication of the claim, the Veteran was provided 
with the notice required by section 5103(a).  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the Veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased initial 
disability rating for bilateral flat feet, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased initial disability rating for 
bilateral flat feet is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim was no more 
than harmless error.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

An increased initial rating for bilateral flat feet is 
denied.


REMAND

The Veteran contends that the current 50 percent evaluation 
assigned for his PTSD does not accurately reflect the 
severity of his condition.  The Board is of the opinion that 
further development is required before the Board decides this 
appeal.  In this regard, the Board notes that the most recent 
VA examination in connection with the Veteran's service-
connected PTSD was conducted in July 2005.  During the July 
2005 examination, the Veteran reported feeling depressed, 
tired, sluggish with severe apnea and very angry.  He also 
reported feelings of anhedonia, severe apathy, social 
withdrawal and social isolation and irritability.  He also 
reported experiencing intrusive memories and nightmares.  The 
July 2005 examiner noted that the Veteran's affect and mood 
were definitely abnormal, with a flattened affect and some 
sadness.  He also noted that the Veteran was profoundly 
depressed.  In addition, the examiner indicated that the 
Veteran had impulse control problems and unprovoked 
irritability, and that he could be violent.  The examiner 
also noted that the Veteran described symptoms of panic 
attacks and a generalized anxiety disorder, and that the 
Veteran had impaired judgment, especially when angry, and 
that he had passive suicidal ideation as well as homicidal 
ideation.  The examiner diagnosed PTSD, and assigned a Global 
Assessment of Functioning (GAF) score of 40.

The Veteran has indicated that his condition has worsened 
since that time.  Specifically, the Veteran, through his 
representative, argues that a psychological assessment 
conducted in December 2005 by psychologist, J.F.M. revealed 
that the Veteran continues to experience a high level of 
anger associate with his PTSD, which impairs his thinking, 
judgment and mood, and that he has impaired impulse control 
and relies on others such as his girlfriend and his mother to 
contain outbursts.  J.F.M. also noted that the Veteran is 
likely to continue to have great difficulty adjusting to work 
or school situations; that he is highly withdrawn and has no 
social life beyond his relationship with his girlfriend which 
is continuously strained; and that the Veteran's adjustment 
is considerably impaired across almost all aspects of his 
readjustment.  J.F.M. assigned a GAF score of 30 based on his 
assessment of the Veteran.  In a follow-up letter of the same 
date, which was received in August 2006 and which the Veteran 
reported should have been dated in July 2006, J.F.M. 
indicated that the Veteran was extremely isolated and unable 
to maintain effective relationships outside of his immediate 
family; that his preoccupation with safety and security were 
causing severe daily impairment in his current thinking, 
judgment and mood; and that the Veteran's condition had 
worsened over the preceding few months.  He then assigned a 
GAF score of 25.

The Veteran, through his representative, also contends that 
the Veteran is totally disabled due to his PTSD alone. See 
May 2009 Appellant's Brief.

The Veteran also contends that the current 10 percent 
evaluation assigned for his chronic fatigue syndrome does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the Veteran's service-connected chronic fatigue syndrome was 
conducted in October 2006.  At that time, the Veteran 
reported the following symptoms: low energy; unrefreshed 
sleep, chronic sore throat with associated dry cough, 
generalized muscle aches, pain and tingling in the forearms 
and headaches two to three times per week.  There was no 
indication that the Veteran's symptoms were nearly constant 
and with respect to his ability to perform routine daily 
activities, the examiner noted that the Veteran's disability 
had a significant effect on his usual occupation in that the 
Veteran was assigned different duties.  The examiner also 
noted that the disability had a mild effect on shopping and a 
moderate effect on exercise, sports and recreational 
activities.  It had no effect on his traveling, feeding, 
bathing, dressing, toileting, grooming or driving, and no 
effect on his ability to do chores.  There was no indication 
in the examination report that the Veteran's disability 
caused any periods of incapacitation.  However, in his June 
2007 VA Form 9, the Veteran claimed that he suffered from 
unexplained, persistent and relapsing, chronic fatigue.  He 
also claimed that his chronic fatigue resulted in a 
substantial reduction in his occupational, emotional, social 
and personal activities.  Included with the Veteran's Form 9 
was a June 2007 statement from the Veteran's girlfriend, in 
which she claims that the Veteran has persistent, chronic 
fatigue, and that he is unable to do any household chores or 
perform basic grooming tasks or participate in any social 
activities whatsoever due to his chronic fatigue syndrome.  
She also claims that the Veteran operates during the day in a 
state of depleted consciousness due to his disability.  See 
June 2007 VA Form 9 and attached lay statement from A.H.  
Accordingly, the Board finds that another VA examination is 
needed in order to determine the current degree of severity 
of the Veteran's service-connected chronic fatigue syndrome.

The Veteran also contends that the currently assigned 20 
percent and 10 percent evaluations do not accurately reflect 
the severity of his left knee disabilities.  He contends that 
he experiences continuous and severe pain, which increases 
with walking, as well as numbness in the left knee.  He also 
claims that he notices weakness of the left knee and that he 
uses a knee brace.  The record reflects that the Veteran was 
afforded his most current VA examination to determine the 
degree of severity of his left knee disabilities in January 
2007.  The Board finds that the report of the January 2007 VA 
examination is inadequate for rating purposes because the 
examiner failed to address all pertinent disability factors, 
to include the extent of functional impairment on repeated 
use and during flare ups, and the extent of functional 
impairment due to pain, weakened movement, incoordination and 
excess fatigability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Board notes with regard to the left knee claims, 
the RO did not discuss the possibility of assigning a rating 
based upon surgical scarring separate from the rating 
currently assigned for the left knee.  VA treatment records 
and examination reports show the presence of surgical scars.  
Specifically, the January 2007 VA examiner indicated that the 
Veteran has a well-healed, non-tender, vertical anterior 
scar, measuring 7.0 cm and centered over the patellar tendon 
of the left knee.  He also noted a bump beneath the medial 
tibial flare, which is non-tender unless heavily pressed that 
measures about 1.5 cm. in diameter.  Thus, a remand is also 
warranted to address whether a separate rating should be 
assigned for scarring, under the holding in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  

The Veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  Arrange for the Veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected PTSD.  Any indicated 
studies should be performed.

2.  Arrange for the Veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected bilateral chronic 
fatigue syndrome.  Any indicated studies 
should be performed.

3.  Arrange for the Veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected left knee 
disabilities.  

All indicated studies, including range 
of motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence 
of pain and the specific excursion(s) 
of motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
knee.  The examiner should also 
determine if the knee locks and if so 
the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should also note the 
existence of any scars, including a 
description of the location, nature 
(e.g., stable or unstable, superficial 
or deep), and length of the scars, and, 
whether the scars cause any limited 
motion.

The claims folder must be made available 
to and reviewed by the examiner, and a 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disabilities on the Veteran's 
ability to work.

4.  Readjudicate the Veteran's claims for 
an increased initial rating for PTSD, an 
increased initial rating for chronic 
fatigue syndrome and increased initial 
ratings for his left knee disabilities.  
The RO should also document its 
consideration of whether there are other 
residuals of the Veteran's left knee 
disabilities, such as the surgical scars 
discussed above, that should be separately 
rated pursuant to Esteban v. Brown.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


